DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities: 
In claims 1-18, line 1, “\*MERGE FORMAT” should be deleted.  
In claim 11, line 2, “locked tube” should be changed to –lock tube--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Haber et al 10,589,806 (hereinafter Haber).
Re Claim 1.
Haber discloses a trailer lock assembly (Fig. 1A-1B) comprising: a base plate (200) mounted on a wall of a trailer (1); two swing arms (the side walls 300), the swing arms being pivotally connected to the base plate (200); an engagement tube (400) pivotally connected to the swing arms (300) via a collar (350; Figs. 1,4,5), the engagement tube (400) being at least partially surrounded by the collar (350) such that the engagement tube can slide therethrough, the engagement tube defining a hollow recess (Fig. 1B; circular portion 406 at the end of the tube 400 where the lock tube yoke 510 abuts the recess and brace portion 408 of tube 400; Fig. 10&12 -406,408,508,510) in a distal end of the engagement tube; and a lock tube (500) slideably coupled to and housed at least partially within the engagement tube (400).
Re Claim 2. 
Haber discloses the trailer lock assembly of Claim 1, wherein the wall (1) of the trailer to which the base plate is mounted is a front wall of the trailer.
Re Claim 3.
Haber discloses the trailer lock assembly of Claim 1, wherein the engagement tube (400) further comprises a brace (Fig. 1B; unlabeled brace portion opposite lock tube yoke 510; Fig. 10&12 -406,408,508,510) disposed at a distal end of the hollow recess defined in the distal end of the engagement tube.
Re Claim 4. 
Haber discloses the trailer lock assembly of Claim 1, wherein the lock tube (500) further comprises a yoke (Fig. 1B; Fig. 10&12 -406,408,508,510) disposed at a distal end of the lock tube.
Re Claim 5. 
Haber discloses a trailer lock (Figs. 1A-1B) comprising: a base plate (200) capable of being mounted to a wall of a trailer (1); one or more swing arms (side walls 300), the one or more swing arms being pivotally connected to the base plate (200); an engagement tube (400) pivotally connected to the one or more swing arms (300), the engagement tube (400) defining an engagement feature (unlabeled circular portion and brace portion in Fig. 1B; Fig. 10&12 -406,408,508,510) at a distal end of the engagement tube; and a lock tube (500) slideably coupled to and housed at least partially within the engagement tube (400).
Re Claim 6. 
Haber discloses the trailer lock of Claim 5, wherein the engagement tube (400) is pivotally connected to the one or more swing arms (300) via a collar (350) that at least partially surrounds the engagement tube, and wherein the engagement tube is capable of sliding through the collar.
Re Claim 7.
Haber discloses the trailer lock of Claim 5, wherein the engagement feature (unlabeled circular and brace portions of 400; Fig. 1B) is a hollow recess defined in the distal end of the engagement tube (Fig. 10&12 -406,408,508,510).
Re Claim 8. 
Haber discloses the trailer lock of Claim 7, wherein the engagement tube (400) further comprises a brace (Fig. 1B; portion opposite the lock yoke 510; Fig. 10&12 -406,408,508,510) disposed at a distal end of the hollow recess defined in the distal end of the engagement tube.
Re Claim 9. 
Haber discloses the trailer lock of Claim 7, wherein the hollow recess is circular (Fig. 1B; Fig. 10-12 -406,408,508,510).
Re Claim 10. 
Haber discloses the trailer lock of Claim 5, wherein the lock tube (500) further comprises a yoke (unlabeled Fig. 1B; Fig. 10,12 -406,408,508,510) disposed at a distal end of the lock tube.
Re Claim 11. 
Haber discloses the trailer lock of Claim 10, wherein the yoke (510) disposed at the distal end of the lock tube is connected to the distal end of the locked tube by a threaded connection (fastener 512; col.6, lines 5-65).
Re Claim 12. 
Haber discloses the trailer lock of Claim 10, wherein the yoke (510) disposed at the distal end of the lock tube (508) is connected to the distal end of the lock tube by a fastener (512) passing through a hole in the yoke and a corresponding hole in the distal end of the lock tube.
Re Claim 13. 
Haber discloses the trailer lock of Claim 10, wherein the yoke (510) disposed at the distal end of the lock tube (508) is welded (col. 6, line 60) to the distal end of the lock tube (500).
Re Claim 14. 
Haber discloses the trailer lock of Claim 10, wherein the yoke (510) comprises a curved segment corresponding to a king pin’s curvature (Fig. 12).
Re Claim 15. 
Haber discloses the trailer lock of Claim 14, wherein the king pin is spool-shaped and defines an inner circumference and an outer circumference, and wherein the curvature of the king pin to which the curved segment (510) corresponds is an arc of the inner circumference (col.6, lines 45-59).
Re Claim 16. 
Haber discloses the trailer lock of Claim 5, wherein: the base plate (200) further comprises one or more lock fins (216), each of the one or more lock fins defining a hole (602a) therethrough; the engagement tube (400) defines one or more holes (602a) corresponding to the hole or holes in the one or more lock fins; and the lock bar (500) defines one or more holes (602a) corresponding to the one or more holes in the engagement tube and to the hole or holes in the one or more lock fins.
Re Claim 17. 
Haber discloses the trailer lock of Claim 16, wherein each of the corresponding holes (602a) of the lock fins (216), engagement tube (400), and lock bar (500) are configured to receive a latch (700; col. 8, lines 34-38).
Re Claim 18. 
Haber discloses the trailer lock of Claim 16, wherein each of the corresponding holes (602a) of the lock fins, engagement tube, and lock bar are configured to receive a bullet lock (700).
Re Claim 19.
Haber discloses a trailer lock kit comprising: a base plate (200) capable of being mounted to a wall of a trailer (1); one or more swing arms (300), the one or more swing arms capable of being pivotally connected (col. 7, lines 60-63) to the base plate (200); an engagement tube (400) capable of being pivotally connected (350) to the one or more swing arms (300), the engagement tube defining an engagement feature (406,408) at a distal end of the engagement tube; and a lock tube (500) capable of being slideably coupled to and housed at least partially within the engagement tube (400).
Re Claim 20. 
As discussed with respect to claims 1-19 above, Haber discloses a method of operating a trailer lock assembly comprising a base plate mounted on a wall of a trailer, one or more swing arms pivotally connected to the base plate, an engagement tube pivotally connected to the swing arms via a collar, the engagement tube being at least partially surrounded by the collar such that the engagement tube can slide therethrough, the engagement tube defining a hollow recess in a distal end of the engagement tube, and a lock tube slideably coupled to and housed at least partially within the engagement tube, the method comprising: pivoting the swing arms with respect to the base plate; positioning the hollow recess of the engagement tube around a mating feature of the trailer by one or more of: pivoting the engagement tube and collar with respect to the swing arms; and sliding the engagement tube through the collar; and sliding the lock tube through the engagement tube to bring a distal end of the lock tube into contact with the mating feature (col.7, line 53 - col. 8 line 38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675